DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 & 24-31 are under examination.


Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
5.	The drawings filed on 10/22/20 are accepted by the examiner.

Response to Arguments/Remarks
6.	Applicant’s amendments filed on 09/02/22, with respect to U.S.C. 103 rejection (Claims 1-22 & 24-31) has been considered and is persuasive. Therefore, the 103 rejection has been withdrawn.

Allowable Subject Matter
7.	Claims 1-22 & 24-31 are allowed in light of the applicant’s argument, amendment, and in light of the prior arts in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Vajapeyam et al. 2016/0227427 A1 (Title: RRM based on signal strength measurements in LTE over unlicensed spectrum) (See FIG. 1, Para. 0058, 0066 & 0072).
B.	Baek et al. 2016/0227571 A1 (Title: Method and apparatus for transmitting and receiving reference signal using unlicensed band) (See FIG. 1, Para. 0084 & 0104).
C.	WON et al. 2016/0135143 A1 (Title: Method and apparatus for transmitting group message to UE) (See FIG. 8, Para. 0029 & 0050).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469